Case 1:17-cv-00290-HG-KJM Document 116 Filed 07/29/19 Page 1 of 3     PageID #: 866




  J. STEPHEN STREET              1573-0
  Attorney At Law
  134 Maono Place
  Honolulu, Hawaii 96821
  Telephone No.: (808) 754-1647
  Facsimile No.:     (888) 334-6499
  E-mail:     jsstreet@ip-law-hawaii.com

  DANE ANDERSON               9349-0
  Attorney At Law, LLLC
  P.O. Box #1621
  Honolulu, Hawaii 96806
  Telephone No.: (808) 285-4760
  E-mail:     dane@andersonlawhawaii.com

  Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

    VINCENT KHOURY TYLOR,                   )   CIVIL NO. 17-00290 HG-KJM
                                            )   (Copyright Infringement)
                              Plaintiff,    )
                                            )   STIPULATION OF DISMISSAL
                 vs.                        )   WITH PREJUDICE PURSUANT TO
                                            )   RULE 41(a)(1)(A)(ii) F.R.C.P. AS TO
    HAWAIIAN SPRINGS, LLC, a                )   ALL PARTIES AND ALL CLAIMS;
    Delaware Limited Liability Company;     )   ORDER
    JOHN DOES 1-10; JANE DOES 1-10;         )
    DOE CORPORATIONS 1-10; DOE              )
    PARTNERSHIPS 1-10; and DOE              )
    ASSOCIATIONS 1-10,                      )
                                            )
                         Defendants.        )   Non-Jury Trial: September 24, 2019
    _________________________________       )   Hon. Judge Helen Gillmor

      STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO
    RULE 41(a)(1)(A)(ii) F.R.C.P. AS TO ALL PARTIES AND ALL CLAIMS;
                                     ORDER
Case 1:17-cv-00290-HG-KJM Document 116 Filed 07/29/19 Page 2 of 3             PageID #: 866




        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

  Plaintiff VINCENT KHOURY TYLOR (“Plaintiff”) and Defendant HAWAIIAN

  SPRINGS, LLC, a Delaware Limited Liability Company (“Defendant”), being all of

  the parties who have appeared in this action, hereby stipulate, through their

  respective attorneys, to a dismissal with prejudice as to all claims against all parties

  alleged in the Complaint (Dkt. #1) filed in this action on June 16, 2017, and in the

  First Amended Complaint (Dkt. #10) filed in this action on July 20, 2017, because

  the case settled. Each party shall bear his/its own attorneys’ fees and costs. This

  Stipulation is signed by counsel for Plaintiff and Defendant, being all the parties

  who have appeared in this action.

  DATED:       Honolulu, Hawai`i, July 26, 2019.

        /s/ Dane Anderson
        J. STEPHEN STREET
        DANE ANDERSON
        Attorneys for Plaintiff
        VINCENT KHOURY TYLOR


  DATED:       Honolulu, Hawai`i, July 27, 2019.

        /s/ Summer H. Kaiawe
        SETH M. REISS
        SUMMER H. KAIAWE
        WATANABE ING LLP
        Attorneys for Defendant HAWAIIAN SPRINGS, LLC,
        a Delaware Limited Liability Company



                                             2
Case 1:17-cv-00290-HG-KJM Document 116 Filed 07/29/19 Page 3 of 3   PageID #: 866




  APPROVED AS TO FORM; SO ORDERED.

  DATED:     Honolulu, Hawaii, July 29, 2019.




  __________________________________________________________________
  STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO RULE
  41(a)(1)(A)(ii) F.R.C.P. AS TO ALL PARTIES AND ALL CLAIMS; ORDER;
  Tylor v. HAWAIIAN SPRINGS, LLC et al.; CV17-00290 HG-KJM



                                        3
